Dickinson, J.
On motion of the defendant, judgment was rendered in her favor on the pleadings, and the plaintiff appealed therefrom. The plaintiff being in the possession of certain real estate, and asserting title thereto, instituted the action under the statute to determine adverse claims asserted by the defendant. The defendant, this respondent, answered, setting up title through a conveyance made by the plaintiff to Margaret Brosseau in 1879, and who died in 1888, leaving a will, by which she devised to this respondent an undivided one-fourth of the premises. The plaintiff replied, setting forth this state of facts:
The plaintiff was a daughter of Margaret Brosseau, who had no home, and was in indigent circumstances. For the purpose of providing a home for her mother, the plaintiff proposed to give to her a life estate in the land in question, and for the purpose of doing so the plaintiff executed a quitclaim deed of conveyance to her mother in such form as would have conveyed the whole estate. The deed was executed in August, but was not delivered until October *1221st, at which, time, for the purpose of limiting the grant to a life estate, in accordance with the agreement of the parties, Margaret Brosseau made, signed, and executed, and delivered to the plaintiff, simultaneously with the delivery of the deed of conveyance, and as a part of the same transaction, this instrument in writing:
“Oct. 21st, 1879. Bloomington, Findley Farm. I, Margaret Bros-seau, do agree and promise to my daughter, Annie E. Findley Sco-field, not to bargain, sell, or dispose, without her consent, the lands lying in Bloomington, known as the ‘Findley Farm,’ conveyed to me by quitclaim deed the 23d of August, 1879, it being understood between us that I shall hold only a life estate in said land. Signed and delivered by me, Margaret Brosseau.”
If this instrument and the deed therein referred to are to be read together as though they had been but one instrument, and effect given to both according to the expressed intention of the parties, the grant should be construed as being only of a life estate. The language of the above-recited instrument clearly indicates that such was the intention of the grantee, and according to the allegations of the reply,—the truth of which is to be taken as admitted,—such was also the intention of the grantor, evinced by requiring the execution of that instrument and by her acceptance of it when she delivered her deed, and as a part of the same transaction. It would seem to be difficult, reading the two instruments together, to attribute to the parties any other intention. It is of secondary importance in what part of the instruments the intention is expressed, if, notwithstanding any technical impropriety in the arrangement or association of the different clauses, the intention is manifest. Flaten v. City of Moorhead, 51 Minn. 518, (53 N. W. Rep. 807.)
The only apparent reason which might prevent the court from reading the two instruments together, and giving legal effect to the intention thus disclosed, is the fact that the above-recited writing is not sealed and attested in accordance with the law relating to conveyances of real estate. But allowing all possible force to this fact, it is not conclusive. In this form of action the defendant occupies, as respects the title asserted by her, the position ordinarily assumed by a plaintiff. Walton v. Perkins, 28 Minn. 413, 415, (10 N. W. Rep. 424.) She is seeking to sustain and enforce, as against *13the plaintiff, a claim of ownership in fee. If the facts alleged in the reply would constitute a defense, or entitle the plaintiff to any relief, whether legal or equitable, as against the defendant’s asserted title, it was error to give judgment against the plaintiff on the pleadings. School Dist. v. Wrabeck, 31 Minn. 77, (16 N. W. Rep. 493.) It may be conceded that the deed alone conveyed the legal title, and that, if it were not for the intervention of the court in the exercise of its equitable jurisdiction, the other written instrument could not be given legal effect, as limiting the operation of the deed to a conveyance of a life estate, because it was not executed with the formality of a seal and subscribing witnesses. But the case is such that equitable principles should be applied and equitable relief afforded so far as necessary to carry into effect the intention of the parties. 'The reply shows that it was the agreement, and intention of the parties that a life estate only should be conveyed, and that the deed and the other instrument were executed as the means whereby that should be done. If that intention of the parties was not thus accomplished it was only because one of the instruments was technically defective as to the manner of its execution, so that in the strictness of the law it was inadequate to qualify the effect of the other instrument, standing alone. [But equity will afford relief in such, a case, either by reforming the defectively executed instrument, or by restraining the assertion of rights contrary to the real and expressed intention of the parties, or, a right to reformation being-shown, by treating the defective instrument as reformed. Thus, an instrument, defective for want of a seal, will be given effect in equity by reformation. Lebanon Savings Bank v. Hollenbeck, 29 Minn. 322, (13 N. W. Rep. 145.) So of an instrument defective for want of witnesses. Ross v. Worthington, 11 Minn. 438, (Gil. 323.) See, also, Chase v. Peck, 21 N. Y. 581; Bernards Tp. v. Stebbins, 109 U. S. 341, 349, (3 Sup. Ct. Rep. 252;) Brinkley v. Bethel, 9 Heisk. 786; Mas-tin v. Halley, 61 Mo. 199; Smith v. Ashton, Freem. Ch. 308; Cockerell v. Cholmeley, 1 Russ. & M. 418, 424; 1 Story, Eq. Jur. (13th Ed.) p. 102. It is a sufficient reason for the intervention of equity in such a case as this that, in the absence of such relief, not only will the real intentions of the parties fail of accomplishment, but the transaction would have the effect of defrauding one party for the benefit of the other. The grant made to the plaintiff’s mother was *14based only on the consideration of filial duty and affection. It was intended by both parties to be restricted to a life estate. They adopted means supposed to be adequate to thus limit the operation of the deed. By their failure to comprehend the legal effect of the writing, the entire estate was legally conveyed. If that effect is to be given to the transaction it would operate as a fraud on the plaintiff, divesting her without consideration of the estate which both parties intended should remain in her. It may be said that the instruments were in the form intended; and that the mistake was only as to the legal effect. But even in such a case equity will grant relief, under proper circumstances, as was considered in Benson v. Markoe, 37 Minn. 30, (33 N. W. Rep. 38,) and cases cited. The principles upon which that decision was founded are also applicable in this.
(Opinion published 55 N. W. Rep. 745.)
Our conclusion is that upon the facts stated in the reply the plaintiff would have been entitled to relief, and that the judgment on the pleadings was erroneous.
Judgment reversed.
Vanderburgh, J., did not sit.